
	

113 HR 1933 IH: Let’s Grow Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1933
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Ms. Fudge (for
			 herself, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Thompson of
			 Mississippi, Mr. Rangel,
			 Ms. Kaptur,
			 Ms. Pingree of Maine,
			 Mr. Conyers, and
			 Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide assistance and opportunity for the creation
		  and support of sustainable agriculture activities in America’s cities and to
		  improve access to nutrition in America’s cities.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Let’s Grow Act of
			 2013.
			(b)Table of
			 contentsThe table of
			 contents of this Act is the following:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving Access to Fresh and Nutritious Food
					Sec. 101. Healthy corner store initiative.
					Sec. 102. Virtual farmers’ markets.
					Sec. 103. Local food insecurity assessments: assessing the
				unique nutritional needs of local communities.
					Sec. 104. Hunger-free communities.
					Sec. 105. EBT farmers market accessibility program.
					Sec. 106. Farm-to-Preschool program.
					Sec. 107. Extension of pilot projects to evaluate health and
				nutrition promotion in the supplemental nutrition assistance
				program.
					Sec. 108. Expanding and improving the affordability and
				nutritional integrity of the USDA Fresh Fruit and Vegetable
				Program.
					Title II—Creation of the Healthy Food Financing Initiative
				
					Sec. 201. Purpose and definitions.
					Sec. 202. Establishment of Healthy Food Financing Initiative
				and eligible projects.
					Sec. 203. Duties of Secretary.
					Sec. 204. National fund manager.
					Sec. 205. Allocation and use of funds.
					Sec. 206. Partnerships.
					Sec. 207. Evaluation and monitoring.
					Sec. 208. Administrative provisions.
					Sec. 209. Authorization of appropriations.
					Title III—Development of Sustainable Urban
				Agriculture
					Sec. 301. Community gardening grant program.
					Sec. 302. Grants for conversion of abandoned and foreclosed
				property to urban agricultural uses.
					Sec. 303. Expansion of HarvestCorps program.
					Sec. 304. Acquisition of publically owned land and conversion
				to urban farms and community gardens.
					Sec. 305. Urban agricultural workforce training pilot
				program.
					Sec. 306. Urban agriculture development grants
				program.
					Sec. 307. Clean and safe drinking water for urban areas and
				waterways.
					Sec. 308. Extension of assistance to socially disadvantaged
				urban farmers and ranchers.
					Sec. 309. Urban entrepreneur and microenterprise assistance
				program.
					Sec. 310. Local farm business and market garden competitive
				loan program.
					Title IV—Eradicating Hunger
					Sec. 401. Weekends and holidays without hunger.
					Sec. 402. Expansion and modernization of the commodity
				supplemental food program.
					Sec. 403. Expansion and modernization of the emergency food
				assistance program.
					Sec. 404. Food bank equipment and technology
				program.
					Title V—Go Green
					Sec. 501. Green and Sustainable Schools, Museums, and Libraries
				Grant Program.
				
			IImproving Access
			 to Fresh and Nutritious Food
			101.Healthy corner
			 store initiative
				(a)In
			 generalThe Secretary of Agriculture shall carry out a program,
			 to be known as the Green and Healthy Corner Store Initiative, of awarding
			 grants to units of general local government, nonprofit organizations, and
			 tribal governments to assist qualified convenience stores to expand and sustain
			 their offering of fruits and vegetables.
				(b)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants proposing to provide assistance to qualified convenience stores in
			 low-income communities.
				(c)AssistanceAssistance
			 provided to a qualified convenience store pursuant to this section may include
			 the following:
					(1)Seed money for the
			 purchase of fruits and vegetables and for equipment needed to sell fruits and
			 vegetables, such as but not limited to refrigerators.
					(2)Seed money for
			 converting to energy-saving equipment, such as but not limited to
			 energy-efficient lighting and refrigerators and a ductless HVAC system, to
			 minimize the additional energy costs associated with the refrigeration needed
			 to stock fruits and vegetables.
					(3)Educational tools
			 and information on the importance of fresh fruits and vegetables.
					(4)Simple recipes to
			 assist customers in healthy food preparation.
					(d)Requirements for
			 convenience storesAs a condition on receipt of funds under this
			 section, a grantee shall agree to ensure that any qualified convenience store
			 receiving assistance through the grant will—
					(1)maintain its
			 expanded offering of fruits and vegetables for a minimum time to be determined
			 by the Secretary;
					(2)limit the number
			 of its advertisements for alcoholic beverages and cigarettes and offer at least
			 an equal amount of advertising for fruits and vegetables;
					(3)place
			 advertisements for fruits and vegetables prominently in the front of the
			 store;
					(4)advertise that the
			 store is participating in the Green and Healthy Corner Store Initiative;
			 and
					(5)work to partner
			 with rural and urban farmers markets to obtain fruits and vegetables for
			 sale.
					(e)Cooperation
			 among stores To decrease pricesThe Secretary shall encourage
			 grant recipients under this section to encourage qualified convenience stores
			 receiving assistance through the grant to combine efforts with other
			 convenience stores when ordering fruits and vegetables from distributors in an
			 effort to decrease the price of such goods.
				(f)DefinitionsIn
			 this section:
					(1)The term
			 Bureau-funded school has the meaning given to such term in
			 section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
					(2)The terms
			 elementary school, local educational agency, and
			 secondary school have the meanings given to such terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
					(3)The term
			 low-income communities includes—
						(A)communities with a
			 high percentage of children eligible for free and reduced priced lunches under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
			 and
						(B)any other
			 communities determined by the Secretary to be low-income for purposes of this
			 section.
						(4)The term
			 Secretary means the Secretary of Agriculture.
					(5)The term
			 qualified convenience store means a convenience store located
			 within a quarter mile of an elementary school or a secondary school that is a
			 public school or a Bureau-funded school.
					102.Virtual
			 farmers’ markets
				(a)Establishment of
			 grant programFrom the amounts appropriated to carry out this
			 section, the Secretary of Agriculture shall award grants, on a competitive
			 basis, to eligible entities to enable such entities to carry out a program that
			 provides access to farmers’ markets to communities that are food
			 deserts.
				(b)Use of
			 fundsAn eligible entity receiving a grant under this section
			 shall use such funds for the following:
					(1)Purchasing virtual
			 farmers market software (including computer kiosks and swipe card stations), or
			 entering into a contract with an eligible organization to develop and maintain
			 the technology necessary, to carry out a virtual farmers market program to
			 enable individuals and organizations in communities that are food deserts to
			 order and purchase fruits and vegetables and other healthy food items using
			 such technology.
					(2)Training staff
			 to—
						(A)assist individuals
			 and organizations in communities that are food deserts to order and purchase
			 food products under the program described in paragraph (1); and
						(B)purchase and order
			 food products under the program for the eligible entity.
						(3)Packaging food
			 products purchased under the program in manner that makes transportation of the
			 products possible by foot.
					(4)Paying staff to
			 manage the program, and package and assist in the distribution and delivery of
			 food products purchased under the program.
					(5)Raising public
			 awareness about the program.
					(6)Developing simple
			 food preparation strategies and menus for customers of the program.
					(7)Coordinating with
			 the Secretary of Agriculture to develop mechanisms to enable reimbursement
			 under the supplemental nutrition assistance program established under the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for purchases made under the
			 program.
					(8)Purchasing or
			 rehabilitating buses, including buses that were formerly used as school buses,
			 that may be used to transport to the eligible entity—
						(A)the foods ordered
			 and purchased under the program using the technology described in paragraph
			 (1); or
						(B)other fruits and
			 vegetables that meet the requirements of subsection (e) in order to provide
			 additional opportunities for individuals and organizations in communities that
			 are food deserts to purchase locally grown fruits and vegetables.
						(c)ApplicationIn
			 order to receive a grant under this section, an eligible entity shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
				(d)Grant
			 amountA grant awarded under this section may not be greater than
			 $10,000.
				(e)Limitations on
			 food purchasedTo the extent practicable, the majority of food
			 purchased under a virtual farmers market program carried out by an eligible
			 entity under this section shall be from farmers located within a 50-mile radius
			 of the site where the food is ordered and delivered under the program, except
			 in the case where the eligible entity demonstrates to the Secretary that no
			 such farmers exist or that the farmers are not able to provide a sufficient
			 variety or amount of food for the purposes of the program.
				(f)ReportNot
			 later than 1 year after the first fiscal year for which funds are appropriated
			 to carry out this section, the Secretary shall report to Congress on the
			 progress made in carrying out programs funded by grants under this section,
			 including—
					(1)the number of
			 individuals served by such programs and the barriers and opportunities for
			 additional such programs; and
					(2)how such programs
			 have increased access or encouraged permanent farmers markets to be established
			 near communities that are food deserts.
					(g)DefinitionsIn
			 this section—
					(1)Bureau-funded
			 schoolThe term bureau-funded school has the
			 meaning given such term in section 1146 of the Education Amendments of 1978 (25
			 U.S.C. 2026).
					(2)Eligible
			 entityThe term eligible entity means an entity
			 that predominantly serves communities that are food deserts, including—
						(A)a local
			 educational agency or bureau-funded school;
						(B)a nonprofit,
			 community-based organization or entity (including a park and recreation
			 department, recreation center, child care facility, or senior center);
						(C)a convenience
			 store; or
						(D)other entity that
			 the Secretaries deem to be an eligible entity.
						(3)Eligible
			 organizationThe term eligible organization means
			 an organization with expertise in developing and maintaining a virtual farmers
			 market.
					(4)Local
			 educational agencyThe term local educational
			 agency has the meaning given such term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(5)Food
			 desertThe term food desert has the meaning given
			 such term in section 7527(a) of the Food, Conservation, and Energy Act of 2008
			 (Public Law 110–234).
					(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(7)Swipe card
			 stationsThe term swipe card stations shall
			 include support for the use of electronic benefit transfer cards.
					(8)Virtual farmers
			 marketThe term virtual farmers market means an
			 online grocery store that enables individuals to purchase foods from local
			 farms and distributors.
					103.Local food
			 insecurity assessments: assessing the unique nutritional needs of local
			 communities
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall establish a 3-year pilot program to award
			 grants to local and tribal governments, on a competitive basis, to allow such
			 local and tribal governments, in partnership with the local community
			 organizations under
			 subsection (e), to—
					(1)conduct a food
			 security assessment; and
					(2)make an inventory
			 of the system in order to identify the strengths and gaps in such
			 system.
					(b)Data points for
			 AssessmentFor purposes of conducting an Assessment and making an
			 inventory under a grant under
			 subsection (a), with respect to the
			 community served by a local or tribal government, such government shall examine
			 the following food security and food system issues in the
			 community:
					(1)The prevalence of
			 childhood obesity.
					(2)The availability
			 of safe routes to school for children.
					(3)The quality of
			 food served in school and child care settings.
					(4)The availability
			 of supermarkets.
					(5)The cost and
			 availability of fresh fruits and vegetables.
					(6)The concentration of convenience stores,
			 and other food vendors that sell a disproportionate amount of foods that are
			 not fresh fruits and vegetables.
					(7)The availability
			 of products.
					(8)The concentration
			 of fast food restaurants.
					(9)The availability
			 of green space or recreation areas, and the extent to which such space or areas
			 encourage physical activity by adults and children.
					(10)Any other issues
			 determined to be relevant by the local or tribal government.
					(11)Any other issues
			 determined to be relevant by the Secretary of Health and Human Services.
					(c)Number of
			 sitesThe Secretary of Health
			 and Human Services, in awarding grants under
			 subsection (a), shall award grants to no
			 more than—
					(1)20 local
			 governments; and
					(2)5
			 tribal governments.
					(d)PriorityIn awarding grants under
			 subsection (a), the Secretary of Health and
			 Human Services shall give priority to those local and tribal governments that
			 serve communities with the highest concentrations of poverty.
				(e)Requirement of
			 partnershipsIn order to
			 qualify for a grant under
			 subsection (a), a local or tribal
			 government shall demonstrate, to the satisfaction of the Secretary of Health
			 and Human Services, that the local or tribal government has entered into a
			 partnership (for the purpose of conducting an assessment and making an
			 inventory under
			 subsection (a)) with at least one of the
			 following local community organizations:
					(1)A
			 nonprofit community-based organization or entity.
					(2)A
			 developer or urban planning institution.
					(3)An accredited college or university.
					104.Hunger-free
			 communitiesSection 4405 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)Eligible
				entity
								(A)Collaborative
				grantsIn subsection (b), the term eligible entity
				means a public food program service provider or nonprofit organization,
				including an emergency feeding organization, that has collaborated or will
				collaborate with 1 or more local partner organizations to achieve at least 1
				hunger-free communities goal.
								(B)Incentive
				grantsIn subsection (c), the term eligible entity
				means a nonprofit organization (including an emergency feeding organization),
				an agricultural cooperative, producer network or association, community health
				organization, public benefit corporation, economic development corporation,
				farmers’ market, community-supported agriculture program, buying club,
				supplemental nutrition assistance program retail food store, a State, local, or
				tribal agency, and any other entity the Secretary
				designates.
								;
				and
					(B)by adding at the
			 end the following:
						
							(4)Supplemental
				nutrition assistance programThe term supplemental
				nutrition assistance program means the supplemental nutrition assistance
				program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
				seq.).
							(5)Underserved
				communityThe term underserved community has the
				meaning given the term in section 25 of the Food and Nutrition Act of 2008 (7
				U.S.C.
				2034).
							;
					(2)in subsection
			 (b)(1)(A), by striking not more than 50 percent of any funds made
			 available under subsection (e) and inserting funds made
			 available under subsection (d)(1); and
				(3)by striking
			 subsections (c), (d), and (e) and inserting the following:
					
						(c)Hunger-Free
				communities incentive grants
							(1)Authorization
								(A)In
				generalIn each of the years specified in subsection (d), the
				Secretary shall make grants to eligible entities in accordance with paragraph
				(2).
								(B)Federal
				shareThe Federal share of the cost of carrying out an activity
				under this subsection shall not exceed 50 percent of the total cost of the
				activity.
								(C)Non-Federal
				share
									(i)In
				generalThe non-Federal share of the cost of an activity under
				this subsection may be provided—
										(I)in cash or in-kind
				contributions as determined by the Secretary, including facilities, equipment,
				or services; and
										(II)by a State or
				local government or a private source.
										(ii)LimitationIn
				the case of a for-profit entity, the non-Federal share described in clause (i)
				shall not include services of an employee, including salaries paid or expenses
				covered by the employer.
									(2)Criteria
								(A)In
				generalFor purposes of this subsection, an eligible entity is a
				governmental agency or nonprofit organization that—
									(i)meets the
				application criteria set forth by the Secretary; and
									(ii)proposes a
				project that, at a minimum—
										(I)has the support of
				the State agency;
										(II)would increase
				the purchase of fruits and vegetables by low-income consumers participating in
				the supplemental nutrition assistance program by providing incentives at the
				point of purchase;
										(III)agrees to
				participate in the evaluation described in paragraph (4);
										(IV)ensures that the
				same terms and conditions apply to purchases made by individuals with benefits
				issued under this Act and incentives provided for in this subsection as apply
				to purchases made by individuals who are not members of households receiving
				benefits, such as provided for in
				section
				278.2(b) of title 7, Code of Federal Regulations (or a
				successor regulation); and
										(V)includes effective
				and efficient technologies for benefit redemption systems that may be
				replicated in other for States and communities.
										(B)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				projects that—
									(i)maximize the share
				of funds used for direct incentives to participants;
									(ii)use
				direct-to-consumer sales marketing;
									(iii)demonstrate a
				track record of designing and implementing successful nutrition incentive
				programs that connect low-income consumers and agricultural producers;
									(iv)provide locally
				or regionally produced fruits and vegetables;
									(v)are located in
				underserved communities; or
									(vi)address other
				criteria as established by the Secretary.
									(3)Applicability
								(A)In
				generalThe value of any benefit provided to a participant in any
				activity funded under this subsection shall not be considered income or
				resources for any purpose under any Federal, State, or local law.
								(B)Prohibition on
				collection of sales taxesEach State shall ensure that no State
				or local tax is collected on a purchase of food under this subsection.
								(C)No limitation on
				benefitsA grant made available under this subsection shall not
				be used to carry out any project that limits the use of benefits under the Food
				and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or any other
				Federal nutrition law.
								(D)Household
				allotmentAssistance provided under this subsection to households
				receiving benefits under the supplemental nutrition assistance program shall
				not—
									(i)be
				considered part of the supplemental nutrition assistance program benefits of
				the household; or
									(ii)be used in the
				collection or disposition of claims under section 13 of the Food and Nutrition
				Act of 2008 (7 U.S.C.
				2022).
									(4)Evaluation
								(A)Independent
				evaluationThe Secretary shall provide for an independent
				evaluation of projects selected under this subsection that measures the impact
				of each project on—
									(i)improving the
				nutrition and health status of participating households receiving incentives
				under this subsection; and
									(ii)increasing fruit
				and vegetable purchases in participating households.
									(B)RequirementThe
				independent evaluation under subparagraph (A) shall use rigorous methodologies
				capable of producing scientifically valid information regarding the
				effectiveness of a project.
								(C)CostsThe
				Secretary may use funds not to exceed 10 percent of the funding provided to
				carry out this section to pay costs associated with administering, monitoring,
				and evaluating each project.
								(d)Funding
							(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out subsection (b) $5,000,000 for each
				of fiscal years 2014 through 2018.
							(2)Mandatory
				FundingOf the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out subsection
				(c)—
								(A)$15,000,000 for fiscal year 2014;
								(B)$20,000,000 for each of fiscal years 2015
				through 2017; and
								(C)$25,000,000 for fiscal year
				2018.
								.
				105.EBT farmers
			 market accessibility program
				(a)Authority for
			 programThe Secretary of
			 Agriculture shall develop and carry out a program to make grants to entities
			 that operate farmers markets in urban areas for the purchase of equipment and
			 to finance the installation of equipment necessary to operate EBT systems at
			 farmers markets.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 the fiscal years in the 8-year period beginning on the October 1 of the first
			 fiscal year that begins after the date of the enactment of this Act.
				106.Farm-to-Preschool
			 program
				(a)Authority for
			 programThe Secretary of
			 Agriculture shall develop and carry out a grant program to make grants to
			 community-based and nonprofit organizations to develop a Farm-to-Preschool
			 program that fosters the connection between preschools, Head Start programs,
			 childcare or daycare centers, kindergarten readiness programs in K–12 school
			 districts, and in-home care facilities, with small- or medium-sized
			 agricultural producers, for the purposes of—
					(1)developing an
			 industry-leading preschool nutrition education and meal program designed to
			 help prevent the onset of childhood obesity and develop foundational healthy
			 eating and lifestyle habits,
					(2)creating
			 nutritious and healthy made-from-scratch meals and menus using recipes that
			 include mostly locally grown and produced organic foods,
					(3)developing recipes
			 and menus that will serve as a tool for parent awareness, access to healthy
			 food, food preparation, and eating, and engagement in nutrition
			 education,
					(4)developing
			 experiential educational curricula centered around farms, farmers’ markets, and
			 school gardens for parents and children,
					(5)replicating
			 Farm-to-Preschool parent awareness and engagement in nutrition
			 education, healthy eating and food preparation nationally,
					(6)supporting local
			 and regional agriculture communities, and
					(7)promoting the
			 institutionalization of preschool wellness policies.
					(b)Availability and
			 use of grantsThe Secretary shall make grants under subsection
			 (a)—
					(1)to be used—
						(A)to support the
			 initial costs of implementing a new, or expanding an existing,
			 Farm-to-Preschool program,
						(B)in an amount not to exceed $250,000 to
			 support the training and access to resources and information necessary to
			 conduct a successful Farm-to-Preschool program, or
						(C)in an amount not
			 to exceed $50,000 to support the cost of conducting research, identifying
			 resources, and developing partnerships to design a successful and sustainable
			 Farm-to-Preschool program,
						(2)to eligible
			 entities that agree to provide, in cash or in kind, not less that 20 percent of
			 the cost of the use for which the respective grants are made, and
					(3)to achieve to the maximum extent
			 practicable geographical diversity and grantee participation in urban, rural
			 and tribal communities.
					(c)ReportNot later than 1 year after the first
			 fiscal year for which funds are appropriated to carry out this section, the
			 Secretary of Agriculture shall report to Congress on the progress made in
			 carrying out programs funded by grants under this section, including preschool
			 nutrition education curricula centered around farms, farmers’ markets, and
			 school gardens, and the institutionalization of preschool wellness
			 policies.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated for fiscal
			 years 2014 through 2018 in the aggregate $10,000,000 to carry out this
			 section.
				107.Extension of pilot
			 projects to evaluate health and nutrition promotion in the supplemental
			 nutrition assistance programSection 17(k)(5)(A) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2036(k)(5)(A)) is amended
			 by striking 2012 and inserting 2018.
			108.Expanding and
			 improving the affordability and nutritional integrity of the USDA Fresh Fruit
			 and Vegetable ProgramSubsection (b) of section 19 of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1769a(b)) is amended to
			 read as follows:
				
					(b)ProgramA school participating in the
				program—
						(1)shall make free
				fruits and vegetables available to students throughout the school day (or at
				such other times as are considered appropriate by the Secretary) in 1 or more
				areas designated by the school; and
						(2)may make free
				fruits and vegetables in any other form (such as fresh, frozen, dried, pureed,
				or canned) available to students throughout the school day (or at such other
				times as are considered appropriate by the Secretary) in 1 or more areas
				designated by the school only if such fruits and vegetables meet any additional
				nutrition specifications, as established by the
				Secretary.
						.
			IICreation of the
			 Healthy Food Financing Initiative 
			201.Purpose and
			 definitions
				(a)PurposeThe purpose of the Healthy Food Financing
			 Initiative is to improve access to healthy foods in underserved areas, to
			 create and preserve quality jobs, and to revitalize low-income communities by
			 providing loans and grants to retailers of fresh and healthy food to overcome
			 the higher costs and initial barriers to entry in underserved urban, suburban,
			 and rural areas.
				(b)DefinitionsIn this title:
					(1)Community
			 development financial institutionThe term community
			 development financial institution has the meaning given the term in
			 section 103 of the Community Development Banking and Financial Institutions Act
			 of 1994 (12 U.S.C. 4702).
					(2)Expand or
			 preserve the availability of fresh fruits and vegetables in underserved
			 areasThe term expand
			 or preserve the availability of fresh fruits and vegetables in underserved
			 areas means—
						(A)in the case of a
			 project not involving a regional food hub, a project that—
							(i)carries a variety of fresh produce, as
			 defined by the national fund manager to reflect differences in project size and
			 type;
							(ii)sells food for
			 home preparation and consumption; and
							(iii)at a minimum—
								(I)offers for sale at
			 least 3 different varieties of food in each of the 4 staple food groups (bread
			 and grains, dairy, fruits and vegetables, and meat, poultry, and fish), with
			 perishable food in at least 2 categories, on a daily basis; or
								(II)has at least 50
			 percent of the total sales of the store (including food and nonfood items or
			 services) from the sale of eligible staple food; and
								(B)in the case of a
			 regional food hub, a project that—
							(i)supplies a variety
			 of fresh produce to a healthy food retailer located in an underserved, low- and
			 moderate-income area; and
							(ii)participates in the supplemental nutrition
			 assistance program established under the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
							(3)Farmers’
			 marketThe term farmers’ market means a common
			 facility or area in which several agricultural producers gather on a regular
			 and recurring basis to sell a variety of fresh fruits and vegetables and other
			 locally grown agricultural products directly to consumers.
					(4)Food access
			 organizationThe term food access organization means
			 a nonprofit organization with expertise in improving access to healthy food in
			 underserved communities.
					(5)Healthy food
			 retailerThe term healthy food retailer means a
			 commercial, cooperative, and nonprofit seller of fresh or healthy food,
			 including a grocery store, mobile healthy food retailer, farmers’ market,
			 cooperative, corner store, bodega, or other store that sells other food and
			 non-food options along with a full range of fresh or healthy foods.
					(6)InitiativeThe
			 term Initiative means the Healthy Food Financing
			 Initiative.
					(7)Local
			 fundsThe term local funds means the allocation of
			 national funds and any other forms of financial assistance (including grants,
			 loans, and equity investments) that are raised by partnerships to carry out the
			 purposes of the Initiative.
					(8)National
			 fundsThe term national funds means amounts
			 appropriated to carry out the Initiative and any other forms of financial
			 assistance (including grants, loans, and equity investments) that are raised by
			 the national fund manager to carry out the Initiative.
					(9)National fund
			 managerThe term national fund manager means a
			 community development financial institution in existence as of the date of
			 enactment of this Act and certified by the Community Development Financial
			 Institutions Fund of the Department of the Treasury that is designated by the
			 Secretary to manage the Initiative for purposes of—
						(A)raising private
			 capital;
						(B)providing
			 financial and technical assistance to partnerships; and
						(C)funding eligible projects directly at the
			 request of partnerships to attract retailers of healthy food to underserved
			 urban, suburban, and rural areas in accordance with this title.
						(10)Partnership
						(A)In
			 generalThe term partnership means a regional,
			 State, or local public and private partnership that is organized to improve
			 access to healthy foods by providing financial and technical assistance to
			 eligible projects.
						(B)InclusionsThe
			 term includes—
							(i)an
			 unit of State, local, or tribal government or a quasi-public State or local
			 government agency;
							(ii)a
			 food access or community health organization committed to improving access to
			 healthy foods;
							(iii)a
			 community development financial institution or other organization that is
			 capable of administering a loan and grant program in accordance with this
			 title; and
							(iv)other
			 organizations interested in improving access to healthy foods in underserved
			 areas.
							(11)Perishable
			 food
						(A)In
			 generalThe term perishable food means food that is
			 fresh, refrigerated, or frozen.
						(B)ExclusionThe
			 term perishable food does not include packaged or canned
			 goods.
						(12)Regional food
			 hubThe term regional food hub means a business or
			 organization that actively manages the aggregation, distribution, and marketing
			 of source-identified food products primarily from local and regional producers
			 to strengthen the ability of the producers to satisfy wholesale, retail, and
			 institutional demand.
					(13)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(14)ServeThe term serve means, with
			 respect to a regional food hub, that the regional food hub, in connection with
			 an eligible project, supplies fresh produce or other healthy foods—
						(A)to a healthy food
			 retailer that participates in the supplemental nutrition assistance program
			 established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
			 seq.);
						(B)to a healthy food
			 retailer located in a low- or moderate-income area; and
						(C)to institutions
			 such as hospitals, schools, or food banks that largely serve a low- and
			 moderate-income area.
						(15)Staple
			 food
						(A)In
			 generalThe term staple food means food that is a
			 basic dietary item, including bread, flour, fruits, vegetables, and
			 meat.
						(B)ExclusionsThe
			 term staple food does not include snack or accessory food (such as
			 chips, soda, coffee, condiments, and spices) or ready-to-eat, prepared
			 food.
						(16)VarietyThe
			 term variety means an assortment of different types of food
			 items.
					202.Establishment
			 of Healthy Food Financing Initiative and eligible projects
				(a)EstablishmentThere
			 is established in the Department of Agriculture a Healthy Food Financing
			 Initiative.
				(b)ManagementNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 select and enter into a grant agreement with a national fund manager that will
			 be responsible for the management of the Initiative.
				(c)Eligible
			 projects
					(1)Eligibility
			 criteriaSubject to the requirements of this section, the
			 national fund manager shall establish the eligibility criteria for projects to
			 be assisted by the Initiative.
					(2)Required project
			 elementsTo be eligible to receive assistance through the
			 Initiative, a project shall—
						(A)include a
			 supermarket, grocery store, regional food hub, farmers’ market, or other
			 healthy food retailer;
						(B)consist of a
			 for-profit business enterprise, a member- or worker-owned cooperative, or a
			 nonprofit organization;
						(C)meet the
			 eligibility criteria established under this section;
						(D)continue to be a
			 viable business enterprise with a financial viability plan;
						(E)require an
			 investment of public funding to move forward and be competitive;
						(F)operate on a
			 self-service basis;
						(G)expand or preserve the availability of
			 fresh fruits and vegetables in underserved areas and other healthy, fresh, high
			 quality unprepared and unprocessed foods in such areas; and
						(H)(i)in the case of a regional food hub, serve
			 retailers that accept benefits under the supplemental nutrition assistance
			 program established under the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
							(ii)in the case of a retailer that is
			 not a regional food hub, agree to accept such benefits.
							(d)Income
			 criteriaEach eligible project shall be located in or, in the
			 case of a project involving a regional food hub, shall serve—
					(1)a
			 low- or moderate-income census tract, as determined by the Bureau of the Census
			 of the Department of Commerce;
					(2)a
			 population census tract that is treated as a low-income community under section
			 45D(e) of the Internal Revenue Code of 1986; or
					(3)an area that
			 significantly serves an adjacent area that meets the criteria described in
			 paragraph (1) or (2), as approved by the national fund manager.
					(e)Underserved
			 criteria
					(1)In
			 generalEach eligible project
			 shall be located in, or in the case of a project involving a regional food hub,
			 shall serve, an underserved area, as determined by the partnerships according
			 to criteria established by the national fund manager.
					(2)FactorsIn
			 determining whether an area is an underserved area, the following factors shall
			 be taken into consideration:
						(A)Population
			 density.
						(B)Below average
			 supermarket density or sales.
						(C)Car
			 ownership.
						(D)Geographical or physical barriers, such as
			 highways, mountains, major parks, bodies of water, or areas with large amounts
			 of vacant lots or foreclosed properties.
						(3)LocationsOn
			 an annual basis, the national fund manager shall collect data and publish maps
			 that show the location of underserved areas.
					(f)Priority
			 projects
					(1)In
			 generalPriority shall be given to projects that—
						(A)are located in
			 severely distressed low-income communities, as defined by the Community
			 Development Financial Institutions Fund of the Department of the Treasury;
			 and
						(B)include 1 or more
			 of the following characteristics:
							(i)The
			 project will create or retain quality jobs in the community, as determined in
			 accordance with paragraph (2).
							(ii)The
			 project has community support in terms of store quality, affordability, site
			 location, and coordination with local community plans or other programs
			 promoting community and economic development.
							(iii)The project
			 supports regional food systems and locally grown foods, to the extent
			 available.
							(iv)In
			 major metropolitan areas, the project is associated with a transit-oriented
			 development project.
							(v)In
			 areas with public transit, the project is accessible by public transit.
							(vi)The
			 project involves the reuse of a building that is listed in or eligible for the
			 National Register of Historic Places.
							(vii)The project
			 involves a brownfield or grayfield (as those terms are used in the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
			 seq.)).
							(viii)The estimated
			 energy consumption of the project, calculated using building energy software
			 approved by the Department of Energy, will qualify the project for designation
			 under the Energy Star program established by section 324A of the Energy Policy
			 and Conservation Act (42 U.S.C. 6294a).
							(ix)The
			 project involves women- and minority-owned businesses.
							(2)Quality
			 jobsFor purposes of paragraph (1)(B)(i), a quality job is a job
			 that—
						(A)provides wages
			 that are comparable to or better than similar positions in existing businesses
			 of similar size in similar local economies;
						(B)offers benefits
			 that are comparable to or better than what is offered for similar positions in
			 existing local businesses of similar size in similar local economies;
			 and
						(C)is targeted for
			 residents of neighborhoods with a high proportion of persons of low income (as
			 that term is defined in section 102(a) of the Housing and Community Development
			 Act of 1974 (42 U.S.C. 5302(a))) through local targeted hiring programs.
						203.Duties of
			 Secretary
				(a)In
			 generalThe Secretary shall—
					(1)designate a
			 national fund manager to manage national funds;
					(2)oversee the
			 Initiative nationally;
					(3)work closely with
			 the national fund manager—
						(A)to ensure that
			 funds are used appropriately and in the most effective manner practicable;
			 and
						(B)to develop the
			 program strategy into a detailed work plan, program, and operating
			 budget;
						(4)review and approve
			 the operating budget for the national fund manager to ensure that the
			 administrative costs are—
						(A)reasonable (not
			 more than 5 percent of the total budget);
						(B)connected to the
			 costs of operations; and
						(C)reflect efficient
			 operations by the national fund manager; and
						(5)make available to
			 the public an annual report, using data obtained from the Department of
			 Agriculture, the Department of Health and Human Services, and the community
			 development financial institutions, that describes the impacts of the
			 Initiative, including tracking health and economic development indicators at
			 the local, State, and national levels to determine the impacts of individual
			 projects and the collective impact in local areas and statewide of funded
			 projects and the Initiative overall.
					(b)Performance
			 targets
					(1)In
			 generalThe Secretary shall conduct financial audits of, and
			 establish performance targets for, the national fund manager, which shall
			 include, at a minimum, the requirements described in this subsection.
					(2)Geographic
			 spreadPartnerships funded by the Initiative shall be
			 geographically diverse and representative of the underserved areas across the
			 United States.
					(3)Focus on
			 low-income communitiesA substantial portion of the projects
			 funded by partnerships shall serve very low- and low-income communities, as
			 defined by the Bureau of the Census of the Department of Commerce.
					(4)Financial
			 effectiveness of the national fund managerThe national fund
			 manager and any local financial institution involved in a partnership shall
			 demonstrate on-going capacity and timeliness in raising private capital and
			 disbursing funds as required under the Initiative.
					(5)Technical
			 assistance effectiveness of the national fund managerThe
			 provision of technical assistance by the national fund manager shall be
			 evaluated based on—
						(A)the responsiveness
			 of the national fund manager to requests for assistance; and
						(B)the ability of the
			 national fund manager to craft programs that develop needed new capacities in
			 partnerships.
						(6)ImpactPerformance
			 targets shall address the allocation of funds by the national fund manager to
			 partnerships and the tracking and reporting of the impacts of the funds in
			 improving access to fresh, healthy foods and in achieving other related
			 impacts.
					(c)Disbursement of
			 fundsThe Secretary shall
			 assist in the administration of the Initiative by approving the disbursement of
			 funds to the national fund manager in a manner that facilitates the
			 implementation of the overall Initiative.
				204.National fund
			 manager
				(a)Selection of
			 National fund managerThe Secretary shall select the national
			 fund manager through a competitive process from among community development
			 financial institutions that have a proven and recent track record of success
			 and effectiveness in—
					(1)attracting private
			 capital;
					(2)developing and
			 managing programs that provide grants and loans to support supermarkets and
			 other healthy food retailers in low- and moderate-income areas, including the
			 development of grocery stores, farmers markets, and other healthy food retailer
			 models;
					(3)making and
			 servicing loans that are similar to loans proposed in the Initiative or having
			 a record of otherwise successfully investing in the development of healthy food
			 retailers;
					(4)effectively
			 managing multiple contracts and subcontractors;
					(5)effectively
			 managing large capital pools, of at least $100,000,000; and
					(6)providing or
			 contracting for the provision of technical assistance.
					(b)Responsibilities
			 of the national fund managerThe designated national fund manager
			 shall—
					(1)raise other forms
			 of financial assistance to match or leverage the national funds;
					(2)use administrative
			 funds to develop appropriate training programs and offer technical assistance
			 services to—
						(A)partnerships;
						(B)State, local, and
			 tribal governments;
						(C)the food retail
			 industry; and
						(D)food access and
			 health advocacy organizations to augment local capacities;
						(3)develop financial
			 products such as loans, grants, and credit enhancement tools that can be used
			 by partnerships to incentivize and support the development and retention of
			 supermarkets and other healthy food retailers in underserved areas;
					(4)award Initiative
			 funds to eligible partnerships through an annual competitive process in
			 accordance with section 205(d);
					(5)contract with a
			 national food access organization to assist in the review of applications from
			 partnerships and to provide technical assistance to local food access
			 organizations in the proposed partnerships;
					(6)award and disburse
			 funds to partnerships or eligible local projects in a timely manner;
					(7)create and meet
			 performance benchmarks and reporting guidelines, as approved by the Secretary,
			 including for—
						(A)the amount of
			 capital raised and leveraged from financial institutions, partnerships, and
			 other resources;
						(B)the geographic
			 diversity of partnerships; and
						(C)the proportion of
			 projects funded by the partnership that are in severely distressed low-income
			 communities;
						(8)develop program
			 guidelines and operating procedures for the Initiative, including—
						(A)maximum grant and
			 loan amounts for projects;
						(B)eligible uses of
			 funds;
						(C)prudent
			 underwriting criteria;
						(D)performance
			 targets;
						(E)reporting
			 guidelines;
						(F)limits on
			 administrative costs; and
						(G)implementation
			 milestones;
						(9)monitor the
			 performance of partnerships; and
					(10)collect data,
			 compile information, and conduct such research studies as the national fund
			 manager determines to be relevant to the successful implementation of the
			 Initiative, including—
						(A)to assess national
			 and local market conditions;
						(B)to determine
			 barriers to market entry; and
						(C)to identify
			 opportunities for the development or retention of supermarkets and other
			 healthy food retailers in underserved communities.
						(c)Work
			 plan
					(1)In
			 generalNot later than 45 days after the date of receipt of an
			 award, the national fund manager shall develop, with guidance from and in
			 consultation with the Secretary, and submit to the Secretary, a detailed work
			 plan.
					(2)Approval
			 requiredThe Secretary shall review and approve the work plan,
			 program budget, and administrative costs under subsection (e)(4)(C) prior to
			 entering into an agreement with the national fund manager to administer the
			 Initiative.
					205.Allocation and
			 use of funds
				(a)AllocationThe
			 national fund manager shall—
					(1)allocate at least
			 70 percent of all funds appropriated for the Initiative for a fiscal year to
			 partnerships that are selected based on the criteria described in subsection
			 (d);
					(2)use not more than 25 percent of all funds
			 appropriated for the Initiative for a fiscal year to establish regional food
			 hubs; and
					(3)retain the remainder of the funds
			 appropriated for the Initiative for a fiscal year to undertake financing
			 activities described in subsection (c), including a reasonable amount for
			 administrative costs (not to exceed 5 percent) approved by the
			 Secretary.
					(b)Use of the
			 national funds by partnership programs
					(1)In
			 generalAs a condition on the receipt of funds, each partnership
			 shall use—
						(A)the national funds
			 received from the national fund manager under subsection (a)(1) to create 1 or
			 more revolving loan programs or other revolving pools of capital or other
			 products to facilitate financing of local projects as determined by the
			 agreement between the partnership and the national fund manager; and
						(B)any remaining
			 funds for grants, or, as approved, for innovative financing mechanisms.
						(2)Limitations
						(A)In
			 generalUse of funds for administrative costs and other purposes
			 shall be—
							(i)limited in
			 accordance with the terms of the agreement negotiated between the national fund
			 manager and partnerships;
							(ii)based on whether
			 administrative costs are reasonable, connected to the costs of operation, and
			 reflect efficient operations by the partnership; and
							(iii)determined using
			 criteria including geographic coverage, program duration, and total funding
			 amount.
							(B)GoalThe
			 goal of this paragraph is to limit administrative costs to the maximum extent
			 practicable, but in no case may the amount used for administrative costs exceed
			 10 percent of the Federal funds allocated.
						(c)Use of the
			 national funds by the national fund managerThe national fund
			 manager shall use national funds described in subsection (a)(2) to undertake
			 financing and other activities to enhance and maximize the effectiveness of the
			 Initiative, as determined by the agreement with the Secretary,
			 including—
					(1)attracting other
			 forms of financial assistance to match or leverage the national funds;
					(2)awarding national
			 funds to partnerships in accordance with subsection (d);
					(3)creating and
			 managing pools of grant or loan capital that blend or leverage national funds
			 with other forms of financial assistance, including capital in the form of tax
			 credits under section 45D of the Internal Revenue Code of 1986, for the benefit
			 of partnerships;
					(4)creating and
			 managing pools of grant or loan capital that blend or leverage the national
			 funds with other forms of financial assistance, including capital in the form
			 of tax credits under section 45D of the Internal Revenue Code of 1986, to
			 finance eligible local projects identified by partnerships or the national fund
			 manager that have special or unique characteristics;
					(5)providing loans or
			 grants directly to eligible local projects as matching funds if requested by a
			 partnership;
					(6)providing credit
			 enhancement or other financial products and instruments for the benefit of
			 partnerships or eligible local projects;
					(7)providing
			 technical assistance; and
					(8)funding reasonable
			 administrative costs approved by the Secretary.
					(d)Criteria for
			 awarding national funds to partnerships
					(1)In
			 generalThe national fund manager shall award national funds to
			 partnerships through a competitive process on an annual basis.
					(2)First round
			 priorityIn the first round of funding, the national fund manager
			 shall give priority to existing partnerships that have demonstrable capacity to
			 implement fresh food financing programs in underserved areas quickly.
					(3)Additional
			 roundsAdditional rounds shall be designed to promote geographic
			 diversity.
					(4)CriteriaIn
			 awarding national funds to partnerships, the national fund manager shall
			 consider—
						(A)the amount of
			 funds and other resources pledged by a partnership to match or leverage
			 national funds;
						(B)the degree of
			 State, local, or tribal government support of the partnership as evidenced by
			 matching grant and loan funds or other types of support, such as allocation of
			 tax-exempt bonds, loan guarantees, and coordination of resources from other
			 State or local economic development programs;
						(C)the capacity of
			 the partnership to successfully develop and manage loan and grant
			 programs;
						(D)the lack of
			 supermarkets and other healthy food retailers in low- and moderate-income areas
			 that would be served by the partnership;
						(E)the experience of
			 the food access or community health organization of the partnership in outreach
			 about access to healthy foods and local healthy food access issues;
						(F)the degree of
			 community engagement and support in the development and retention of
			 supermarkets and other healthy food retailers; and
						(G)the contribution
			 of the program of the partnership to the overall geographic diversity of the
			 Initiative.
						(e)Administrative
			 costs
					(1)In
			 generalNot later than 45 days after the date of receipt of an
			 award, the national fund manager shall submit to the Secretary for approval a
			 3-year program and operating budget and detailed work plan that shall
			 include—
						(A)costs for research
			 and evaluation, technical assistance, and training; and
						(B)program and
			 operating costs.
						(2)Earned
			 revenuesEarned revenues from loan fees and interest may be
			 expended on program and operating costs in accordance with the budget approved
			 by the Secretary.
					(3)Basis of
			 reviewThe Secretary shall base the review under subparagraph (A)
			 on—
						(A)the likelihood of
			 the plan and expenditures to further the purposes of this section; and
						(B)whether the
			 administrative costs are reasonable, connected to the costs of operation, and
			 reflect efficient operations by the national fund manager.
						206.Partnerships
				(a)In
			 generalEach partnership that receives assistance through the
			 Initiative shall provide financial and technical assistance to eligible healthy
			 food retailer projects in underserved areas within the defined communities of
			 the partnership.
				(b)AdministrationEach
			 partnership shall designate a community development financial institution or
			 other organization that is capable of administering a loan and grant
			 program—
					(1)to execute grant
			 agreements with the national fund manager; and
					(2)to serve as the
			 manager of local funds.
					(c)Responsibilities
			 of partnershipsA partnership shall—
					(1)raise other forms
			 of financial assistance to match the national funds received by the
			 partnership;
					(2)provide marketing
			 and outreach to communities, the supermarket industry, other healthy food
			 retailers, State and local government officials, and civic and public interest
			 organizations—
						(A)to solicit
			 applications from underserved areas from across the State or locality to be
			 served by the partnership; and
						(B)to inform the
			 communities and other persons about the availability of grants, loans,
			 training, and technical assistance;
						(3)review and
			 underwrite projects to determine whether—
						(A)a proposed project
			 meets the criteria for eligible projects under section __02; and
						(B)a proposed project
			 meets the criteria for priority projects under subsection (g) of such
			 section;
						(4)provide technical
			 assistance services to operators and developers of healthy food
			 retailers;
					(5)track and report
			 outcomes, including—
						(A)the number of jobs
			 created or retained;
						(B)the quantity of healthy food retailer space
			 created or retained and the quantity of regional food hub capacity developed;
			 and
						(C)such other health
			 and economic indicators as are required by the national fund manager;
						(6)monitor and audit
			 funded projects to ensure compliance with the Initiative, the national fund
			 manager, and partnership program requirements for a period of at least 3
			 years;
					(7)submit an annual
			 report to the national fund manager that describes—
						(A)the activities of
			 the partnership;
						(B)the expenditure of
			 local funds; and
						(C)success in meeting
			 performance targets and satisfying such other terms and conditions as are
			 specified in the agreement between the partnership and the national fund
			 manager; and
						(8)coordinate with
			 the national fund manager for the smooth operation of the Initiative.
					(d)Administrative
			 costs
					(1)In
			 generalAs a condition on the receipt of assistance under this
			 section, each partnership shall submit to the national fund manager for
			 approval a 3-year budget and plan for all program and operating costs,
			 including—
						(A)costs for research
			 and evaluation, technical assistance, and training; and
						(B)administrative and
			 operating costs.
						(2)Earned
			 revenuesEarned revenues from loan fees and interest may be
			 expended on program and operating costs in accordance with the budget approved
			 by the national fund manager.
					(3)Basis of
			 reviewThe national fund manager shall base the review of the
			 budget and plan under paragraph (1) on the likelihood of the budget and plan to
			 further the purposes of the Initiative.
					207.Evaluation and
			 monitoring
				(a)In
			 generalProgram evaluation and financial audits shall occur at
			 all levels of the Initiative to ensure that—
					(1)national and local
			 funds are used properly; and
					(2)the objectives of
			 the Initiative are met.
					(b)Program
			 evaluation and financial audits
					(1)In
			 generalThe Secretary shall—
						(A)conduct periodic
			 program evaluations and financial audits of the national fund manager,
			 partnerships, and projects funded by the Initiative; and
						(B)share with the
			 national fund manager the results of the evaluations and audits.
						(2)Funded
			 projectsThe Secretary or the national fund manager shall
			 evaluate partnerships to assess the health and economic impacts of projects
			 funded by the Initiative.
					(3)Other
			 impacts
						(A)Secretary of
			 Health and Human ServicesThe Secretary of Health and Human
			 Services shall conduct research studies and evaluate the health impacts of the
			 Initiative.
						(B)Community
			 Development Financial InstitutionsRepresentatives of the
			 community development financial institutions shall conduct research studies and
			 evaluate the economic impacts of the Initiative.
						(4)Partnerships
						(A)In
			 generalEach partnership shall—
							(i)conduct periodic
			 administrative and financial audits of projects funded by the Initiative;
			 and
							(ii)share with the
			 national fund manager the results of the audits.
							(B)Failure of
			 partnershipIn a case in which a partnership fails, the national
			 fund manager shall take over the portfolio of the failed partnership.
						208.Administrative
			 provisionsNot later than 180
			 days after the date of enactment of this Act, the Secretary shall promulgate
			 such regulations as may be necessary to carry out the Initiative, including
			 regulations—
				(1)for the conduct of
			 a performance evaluation at the end of the initial 5-year period;
				(2)to terminate the
			 contract for cause; and
				(3)to extend the
			 contract for an additional 5-year period.
				209.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out the Initiative
			 $500,000,000. Amounts appropriated pursuant to this authorization of
			 appropriation shall remain available until expended.
			IIIDevelopment of
			 Sustainable Urban Agriculture
			301.Community
			 gardening grant program
				(a)Program
			 establishedFrom the amounts appropriated to carry out this
			 section, the Secretary of Agriculture shall award grants to eligible entities
			 to expand, establish, or maintain urban and Native American community
			 gardens.
				(b)ApplicationIn
			 order to receive a grant under this section, an eligible entity shall submit to
			 the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require, including—
					(1)an assurance that
			 priority for hiring for jobs created by the expansion, establishment, or
			 maintenance of an urban community garden funded with a grant received under
			 this section will be given to individuals who reside in the community where the
			 garden is located; and
					(2)a
			 demonstration that the eligible entity is committed to providing non-Federal
			 financial or in-kind support (such as, but not limited to, providing a water
			 supply) for the community garden for which the entity receives funds under this
			 section.
					(c)DefinitionsIn
			 this section:
					(1)Eligible
			 entityThe term eligible entity means—
						(A)a for profit or
			 nonprofit organization; or
						(B)a unit of general
			 local government, or tribal government, located on tribal land or in a
			 low-income community.
						(2)Low-income
			 communityThe term low-income community has the
			 meaning given such term by the Secretary of Agriculture.
					(3)Unit of general
			 local governmentThe term unit of general local
			 government means any city, county, town, township, parish, village, or
			 other general purpose political subdivision of a State.
					(4)StateThe
			 term State includes, in addition to the several States of the
			 United States, the Commonwealth of Puerto Rico, the District of Columbia, the
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.
					302.Grants for
			 conversion of abandoned and foreclosed property to urban agricultural
			 uses
				(a)Grants
			 authorizedThe Secretary of
			 Agriculture may make grants on a competitive basis to assist an eligible entity
			 described in subsection (b)—
					(1)to acquire, by purchase or lease, abandoned
			 or foreclosed real property in an urban area where there is limited or no
			 agricultural production; and
					(2)to convert the
			 property to an agricultural use authorized by subsection (c).
					(b)Eligible
			 entities describedGrants may
			 be made under this section to a community organization, municipality,
			 institution of higher education, local school district, nonprofit organization,
			 or for-profit entity.
				(c)Authorized
			 agricultural usesReal property acquired using grant funds may be
			 used for any of the following purposes:
					(1)Projects to
			 encourage the production of local foods in an urban area.
					(2)Projects to strengthen local food
			 distribution systems in an urban area.
					(3)Projects to create sustainable food systems
			 in an urban area.
					(4)Projects to create or expand the
			 opportunities to consume fresh fruits and vegetables in an urban area.
					(5)Projects to promote agricultural processing
			 in an urban area.
					(6)Projects to encourage recipients of Federal
			 and State domestic food assistance programs to purchase locally grown or
			 produced foods.
					(7)Projects to promote education and training
			 related to best practices for agricultural production in an urban area.
					(8)Projects to
			 promote education initiatives that promote the nutritional benefits of
			 consuming locally produced foods.
					(9)Other projects to promote economic
			 development through agricultural production in an urban area.
					(d)Grant
			 limitationThe amount of a grant made under this section shall
			 not exceed $500,000.
				(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such amounts as may be necessary
			 to carry out this section.
				303.Expansion of
			 HarvestCorps program
				(a)Authority To
			 fund HarvestCorps grantsThe
			 Secretary of Agriculture may enter into an agreement with the Director of the
			 Corporation for National and Community Service, under which the Secretary will
			 provide funds to the Corporation for National and Community Service to make up
			 to 10 annual grants under section 121 of the National and Community Service Act
			 of 1990 (42 U.S.C. 12571) to support the creation of the HarvestCorps
			 program—
					(1)to alleviate
			 poverty and meet the food needs of low-income people by increasing their access
			 to supportive programs, such as the Summer Food Service Program, the
			 Supplemental Nutrition Assistance Program, tax credits, and other programs,
			 that increase the revenue and economic health of the low-income communities;
			 and
					(2)to engage
			 community resources and promote partnerships that address local food access
			 issues.
					(b)Grant process;
			 elimination of cost-Sharing requirements
					(1)Competitive
			 processGrants funded by the
			 Secretary under subsection (a) shall be awarded by the Corporation on a
			 competitive basis. The Corporation shall extend a preference to eligible
			 entities (as described in section 121(a) of the National and Community Service
			 Act of 1990 (42 U.S.C. 12571(a))) operating in the 10 States with the highest
			 food insecurity rates, as measured by the Department of Agriculture.
					(2)Grant amount;
			 durationA grant funded by
			 the Secretary under subsection (a) may not exceed $1,000,000 per year. The
			 grant recipient may not receive a grant under this section for more than three
			 years.
					(3)Matching
			 fundsThe matching funds
			 requirement of section 121(e) of the National and Community Service Act of 1990
			 (42 U.S.C. 12571(e)) shall not apply to grants funded by the Secretary under
			 subsection (a).
					(c)Statewide use of
			 grantThe recipient of a
			 grant funded by the Secretary under subsection (a) shall agree to provide
			 services on a statewide basis.
				(d)Sharing
			 informationThe Secretary and
			 the Corporation may provide for the sharing of information concerning
			 HarvestCorps projects through publications, conferences, and other appropriate
			 forums, including sharing information with researchers, practitioners, and
			 other interested parties.
				(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Agriculture $10,000,000 for
			 each of fiscal years 2014, 2015, and 2016 to carry out this section.
				304.Acquisition of
			 publically owned land and conversion to urban farms and community
			 gardens
				(a)DefinitionsIn this section:
					(1)Food
			 desertThe term food
			 desert has the meaning given the term underserved
			 community in section 25(a)(3) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2034(a)(3)).
					(2)Community land
			 trustThe term
			 community land trust means a community housing development
			 organization, as such term is defined in section 104(6) of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704(6)), except
			 that the requirements under subparagraphs (C) and (D) of such section shall not
			 apply for purposes of this section.
					(b)Grants
			 authorizedThe Secretary of
			 Agriculture shall make competitive grants to nonprofit organizations, including
			 community land trusts, to assist the organizations—
					(1)to purchase
			 publically owned land in a food desert; and
					(2)to convert the
			 land for use as an urban farm or community garden for the production of
			 affordable, nutritious foods.
					(c)Matching funds
			 requirementAs a condition of
			 receiving a grant under this section, the nonprofit organization shall provide
			 an amount of funds equal to not less than the amount of the grant.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Agriculture such amounts as may be necessary to carry out this
			 section.
				305.Urban agricultural
			 workforce training pilot program
				(a)AuthorityThe Secretary of Agriculture, in
			 consultation with the Secretary of Labor, shall award not more than 25 grants
			 to eligible entities to develop and implement urban agricultural workforce
			 training programs.
				(b)Grants
					(1)ApplicationAn
			 eligible entity seeking a grant under this section shall submit to the
			 Secretary of Agriculture an application containing—
						(A)a description of
			 the urban agricultural workforce training program such entity intends to
			 develop and implement using grant funds; and
						(B)such other
			 information as the Secretary may require.
						(2)Equal
			 amountsThe Secretary of Agriculture shall award grants under
			 this section in equal amounts.
					(c)Term of grants;
			 condition
					(1)TermThe
			 term of a grant awarded under this section shall be two years.
					(2)Condition
						(A)Two-year
			 availability of grant fundsEach recipient of a grant under this
			 section shall return to the Secretary of Agriculture any unused portion of such
			 grant at the end of the two-year period beginning on the date the grant was
			 awarded, together with any earnings on such unused portion.
						(B)Amounts
			 returnedThe Secretary of Agriculture shall return to the general
			 fund of the Treasury of the United States any amounts returned pursuant to
			 subparagraph (A).
						(d)Use of
			 grants
					(1)In
			 generalAn eligible entity that receives a grant under this
			 section may only use grant funds for the following purposes:
						(A)To develop and
			 implement an urban agricultural workforce training program in accordance with
			 paragraph (2).
						(B)To provide funding
			 to trainees to defray the start-up costs for new urban agricultural businesses
			 of such trainees.
						(2)Urban
			 agricultural activitiesAn urban agricultural workforce training
			 program developed and implemented by an eligible entity receiving a grant under
			 this section shall provide training for individuals to carry out any of the
			 following urban agricultural activities:
						(A)Designing, constructing, and maintaining
			 biocellar structures.
						(B)Community
			 gardening.
						(C)Urban
			 farming.
						(D)Viticulture.
						(E)Agricultural
			 education.
						(F)Rehabilitating
			 land for agricultural use.
						(G)Developing
			 farmers’ markets.
						(H)Transporting
			 fresh, local food.
						(I)Developing mobile pantries for fresh
			 produce.
						(3)LimitationNot
			 less than 30 percent of the amount received through a grant awarded under this
			 section shall be used to provide the funding described in paragraph
			 (1)(B).
					(e)DefinitionsIn
			 this section:
					(1)Eligible
			 entityThe term eligible entity means—
						(A)a unit of general
			 local government located in an urban area (as defined by the Bureau of the
			 Census);
						(B)a tribal
			 government;
						(C)an accredited
			 college or university; or
						(D)a nonprofit
			 organization.
						(2)StateThe term State includes, in
			 addition to the several States of the United States, the Commonwealth of Puerto
			 Rico, the District of Columbia, the Virgin Islands, Guam, American Samoa, and
			 the Commonwealth of the Northern Mariana Islands.
					(3)Unit of general
			 local governmentThe term
			 unit of general local government means any city, county, town,
			 township, parish, village, or other general purpose political subdivision of a
			 State.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $5,000,000 for each of
			 fiscal years 2014 through 2018.
				306.Urban agriculture
			 development grants program
				(a)In
			 generalThe Secretary of
			 Agriculture may make grants to persons to cover the cost of establishing or
			 operating a farm, garden, or aquacultural or other facility, in an urban area,
			 for the production of an agricultural or aquacultural product or the raising of
			 livestock for sale exclusively in the urban area.
				(b)Limitations on
			 use of grantA person to whom
			 a grant is made under subsection (a) shall not use the grant for any expense
			 other than for community educational programming, transportation, equipment,
			 utilities, construction, rehabilitation of property, feed, or operating
			 expenses (excluding salaries).
				(c)Limitations on
			 authorization of appropriationsFor grants under subsection (a),
			 there are authorized to be appropriated to the Secretary of Agriculture not
			 more than $8,000,000,000 for each fiscal year.
				307.Clean and safe
			 drinking water for urban areas and waterwaysSection 1234(c)(3)(B) of the Food Security
			 Act of 1985 (16 U.S.C. 3834(c)(3)(B)) is amended by inserting , or the
			 extent to which water quality in a metropolitan statistical area (as defined by
			 the Director of the Office of Management and Budget) downstream from the land
			 that is the subject of the contract offer may be improved before the
			 period at the end.
			308.Extension of
			 assistance to socially disadvantaged urban farmers and ranchers
				(a)Eligible
			 landSection 1240A(1)(B)(vi)
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(1)(B)(vi)) is amended by
			 inserting urban agricultural land, before and
			 agricultural land.
				(b)Increased
			 payments for certain producersSection 1240B(d)(4)(A) of the Food
			 Security Act of 1985 (16 U.S.C. 3839aa–2(d)(4)(A)) is amended by inserting
			 , including a socially disadvantaged farmer engaged in farming in an
			 urban area of 50,000 or more people, before or a beginning
			 farmer or rancher,.
				(c)Assistance to
			 certain farmers or ranchers for conservation accessSection
			 1241(g)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3841(g)(1)(B)) is
			 amended by inserting , including socially disadvantaged farmers engaged
			 in farming in an urban area of 50,000 or more people before the period
			 at the end.
				309.Urban entrepreneur and microenterprise
			 assistance programSubtitle D
			 of the Consolidated Farm and Rural Development Act is amended by inserting
			 after section 365 (7 U.S.C. 2008) the following:
				
					366.Urban entrepreneur and microenterprise
				assistance program
						(a)DefinitionsIn this section:
							(1)Economically disadvantaged
				microentrepreneurThe term
				economically disadvantaged microentrepreneur means an owner,
				majority owner, or developer of a microenterprise that has the ability to
				compete in the private sector but has been impaired because of diminished
				capital and credit opportunities, as compared to other microentrepreneurs in
				the industry.
							(2)Indian tribeThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
							(3)IntermediaryThe term intermediary means a
				private, nonprofit entity that provides assistance—
								(A)to a microenterprise development
				organization; or
								(B)for a microenterprise development
				program.
								(4)Low-income individualThe term low-income individual means an
				individual with an income (adjusted for family size) of not more than the
				greatest of—
								(A)80 percent of median income of an
				area;
								(B)80 percent of the statewide
				non-metropolitan area median income; or
								(C)80 percent of the national median
				income.
								(5)MicrocreditThe term microcredit means a
				business loan or loan guarantee of not more than $50,000 that is provided to an
				urban entrepreneur.
							(6)MicroenterpriseThe term microenterprise
				means—
								(A)a sole proprietorship; or
								(B)a business entity with not more than 10
				full-time-equivalent employees.
								(7)Microenterprise development
				organization
								(A)In generalThe term microenterprise development
				organization means a private, nonprofit entity that—
									(i)provides training and technical assistance
				to urban entrepreneurs; and
									(ii)facilitates access to capital or another
				service described in subsection (b) for urban entrepreneurs.
									(B)InclusionsThe term microenterprise development
				organization includes an organization described in subparagraph (A) with
				a demonstrated record of delivering services to economically disadvantaged
				microentrepreneurs, or an effective plan to develop a program to deliver
				microenterprise services to urban entrepreneurs effectively, as determined by
				the Secretary.
								(8)Microenterprise development
				programThe term
				microenterprise development organization means a program
				administered by an organization serving an urban area.
							(9)MicroentrepreneurThe term microentrepreneur
				means the owner, operator, or developer of a microenterprise.
							(10)ProgramThe term program means the
				urban entrepreneur and microenterprise program established under subsection
				(b)(1).
							(11)Qualified organizationThe term qualified
				organization means—
								(A)a microenterprise development organization
				or microenterprise development program that has a demonstrated record of
				delivering microenterprise services to urban entrepreneurs, or an effective
				plan to develop a program to deliver microenterprise services to urban
				entrepreneurs effectively, as determined by the Secretary;
								(B)an intermediary that has a demonstrated
				record of delivery assistance to microenterprise development organizations or
				microenterprise development programs;
								(C)a microenterprise development organization
				or microenterprise development program that serves urban entrepreneurs;
								(D)an Indian tribe, the tribal government of
				which certifies to the Secretary that no microenterprise development
				organization or microenterprise development program exists under the
				jurisdiction of the Indian tribe;
								(E)a group of 2 or more organizations or
				Indian tribes described in any of subparagraphs (A) through (D) that agree to
				act jointly as a qualified organization under this section; or
								(F)for purposes of subsection (b), a public
				college or university.
								(12)Urban areaThe term urban area means any
				community that is urban in character and has—
								(A)a population of
				more than 25,000 individuals; or
								(B)an average
				population density of at least 1,000 individuals per square mile.
								(13)Urban capacity building
				serviceThe term urban
				capacity building service means a service provided to an organization
				that—
								(A)is, or is in the process of becoming, a
				microenterprise development organization or microenterprise development
				program; and
								(B)serves urban areas for the purpose of
				enhancing the ability of the organization to provide training, technical
				assistance, and other related services to urban entrepreneurs.
								(14)Urban entrepreneurThe term urban entrepreneur
				means a microentrepreneur, or prospective microentrepreneur—
								(A)the principal place of business of which is
				in a urban area; and
								(B)that is unable to obtain sufficient
				training, technical assistance, or microcredit elsewhere, as determined by the
				Secretary.
								(15)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Rural Business-Cooperative
				Service.
							(16)Tribal governmentThe term tribal government
				means the governing body of an Indian tribe.
							(b)Urban Entrepreneurship and Microenterprise
				Program
							(1)EstablishmentThe Secretary shall establish an urban
				entrepreneurship and microenterprise program.
							(2)PurposeThe purpose of the program shall be to
				provide low-income individuals and moderate-income individuals with—
								(A)the skills necessary to establish new small
				businesses in urban areas; and
								(B)continuing technical and financial
				assistance as individuals and business starting or operating small
				businesses.
								(3)Grants
								(A)In generalThe Secretary may make a grant under the
				program to a qualified organization—
									(i)to provide training, operational support,
				or an urban capacity building service to a qualified organization to assist the
				qualified organization in developing microenterprise training, technical
				assistance, market development assistance, and other related services,
				primarily for business with 5 or fewer full-time-equivalent employees;
									(ii)to assist in researching and developing the
				best practices in delivering training, technical assistance, and microcredit to
				urban entrepreneurs; and
									(iii)to carry out such other projects and
				activities as the Secretary determines to be consistent with the purposes of
				this section.
									(B)SubgrantsSubject to such regulations as the
				Secretary may promulgate, a qualified organization that receives a grant under
				this paragraph may use the grant to provide assistance to other qualified
				organizations, such as small or emerging qualified organizations.
								(C)DiversityIn making grants under this paragraph, the
				Secretary shall ensure, to the maximum extent practicable, that grant
				recipients include qualified organizations—
									(i)of varying sizes; and
									(ii)that serve racially- and ethnically-diverse
				populations.
									(D)Cost sharing
									(i)Federal shareThe Federal share of the cost of a project
				carried out using funds from a grant made under this paragraph shall be 75
				percent.
									(ii)Form of non-Federal shareThe non-Federal share of the cost of a
				project described in clause (i) may be provided—
										(I)in cash (including through fees, grants
				(including community development block grants), and gifts); or
										(II)in kind.
										(4)Urban microloan program
								(A)EstablishmentIn carrying out the program, the Secretary
				may carry out an urban microloan program.
								(B)PurposeThe purpose of the urban microloan program
				shall be to provide technical and financial assistance to sole proprietorships
				and small businesses located in urban areas with a particular focus on those
				businesses with 5 or fewer full-time equivalent employees.
								(C)Authority of secretaryIn carrying out the urban microloan
				program, the Secretary may—
									(i)make direct loans to qualified
				organizations for the purpose of making short-term, fixed interest rate
				microloans to startup, newly established, and growing urban microbusiness
				concerns; and
									(ii)in conjunction with those loans, provide
				grants in accordance with subparagraph (E) to those qualified organizations for
				the purpose of providing intensive marketing, management, and technical
				assistance to small business concerns that are borrowers under this
				paragraph.
									(D)Loan duration; interest rates;
				conditions
									(i)Loan durationA loan made by the Secretary under this
				paragraph shall be for a term of 20 years.
									(ii)Applicable interest ratesA loan made by the Secretary under this
				paragraph to a qualified organization shall bear an annual interest rate of at
				least 1 percent.
									(iii)Deferral of interest and
				principalThe Secretary may
				permit the deferral of payments, for principal and interest, on a loan made
				under this paragraph for a period of not more than 2 years, beginning on the
				date on which the loan was made.
									(E)Grant amounts
									(i)In generalExcept as otherwise provided in this
				section, each qualified organization that receives a loan under this paragraph
				shall be eligible to receive a grant to provide marketing, management, and
				technical assistance to small business concerns that are borrowers or potential
				borrowers under this subsection.
									(ii)Maximum amount of grant for microenterprise
				development organizationsEach microenterprise development
				organization that receives a loan under this paragraph shall receive an annual
				grant in an amount equal to not more than 25 percent of the total outstanding
				balance of loans made to the microenterprise development organization under
				this paragraph, as of the date of provision of the grant.
									(iii)Matching Requirement
										(I)In generalAs a condition of any grant made to a
				qualified organization under this subparagraph, the Secretary shall require the
				qualified organization to match not less than 15 percent of the total amount of
				the grant.
										(II)SourcesIn addition to cash from non-Federal
				sources, a matching share provided by the qualified organization may include
				indirect costs or in-kind contributions funded under non-Federal
				programs.
										(c)Administrative expensesNot more than 10 percent of assistance
				received by a qualified organization for a fiscal year under this section may
				be used to pay administrative expenses.
						(d)Funding
							(1)In generalNot later than 30 days after the date of
				enactment of this section, and on October 1, 2013, and each October 1
				thereafter through October 1, 2017, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this section $50,000,000, to remain available until
				expended.
							(2)Allocation of fundsOf the amount made available by paragraph
				(1) for each fiscal year—
								(A)not less than $30,000,000 shall be
				available for use in carrying out subsection (b)(3); and
								(B)not less than $20,000,000 shall be
				available for use in carrying out subsection (b)(4), of which not more than
				$7,000,000 shall be used to support direct loans.
								(C)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this section the funds transferred
				under paragraph (1), without further
				appropriation.
								.
			310.Local farm
			 business and market garden competitive loan program
				(a)DefinitionsIn
			 this section:
					(1)Agricultural
			 commodityThe term agricultural commodity has the
			 meaning given the term in section 102 of the Agricultural Trade Act of 1978 (7
			 U.S.C. 5602).
					(2)Eligible lending
			 entityThe term eligible lending entity means a
			 government agency, nonprofit organization, or any other entity that the
			 Secretary designates to finance and facilitate the development of a local farm
			 business project or market garden project.
					(3)Eligible
			 producerThe term eligible producer means an
			 individual or group of individuals who carry out a local farm business project
			 or market garden project.
					(4)Food
			 desertThe term food
			 desert has the meaning given the term in section 7527(a) of the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2039).
					(5)Local farm
			 business projectThe term local farm business
			 project means a project on a farm or ranch that—
						(A)is for the
			 production of an agricultural commodity for local markets in the local service
			 area; and
						(B)is located on 1 or
			 more property lots, the cumulative acreage of which shall be more than 1
			 acre.
						(6)Local service
			 areaThe term local service area means an area
			 consisting of a certain mile radius (as determined by the Secretary) from the
			 physical location of production by an eligible local farm business or market
			 garden project.
					(7)Market garden
			 projectThe term market garden project means a
			 project that—
						(A)is for the
			 production of an agricultural commodity for local markets in the local service
			 area; and
						(B)is located on 1 or
			 more property lots (regardless of the population density of the area in which
			 the property lots are located), the cumulative acreage of which shall be more
			 than ¼ acre.
						(8)Revolving loan
			 fundThe term revolving loan fund means a revolving
			 loan fund established by an eligible lending entity as described in subsection
			 (c).
					(9)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(10)Socially
			 disadvantaged farmer or rancherThe term socially
			 disadvantaged farmer or rancher has the meaning given the term in
			 section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2003(e)).
					(11)Specialty
			 cropThe term specialty crop has the meaning given
			 the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
			 U.S.C. 1621 note; Public Law 108–465).
					(12)Sustainable
			 agricultureThe term sustainable agriculture has the
			 meaning given the term in section 1404 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).
					(b)Competitive loan
			 program for eligible lending entities
					(1)In
			 generalTo support new entrepreneurship and job creation, the
			 Secretary shall establish a local farm business and market garden competitive
			 loan program under which the Secretary shall make available to eligible lending
			 entities loans to develop revolving loan funds to assist—
						(A)eligible producers
			 in establishing local farm business projects or market garden projects that
			 will locally produce fresh foods; and
						(B)local farm
			 business projects and market garden projects to create local employment
			 opportunities by—
							(i)increasing farm
			 and garden income by connecting producers and consumers;
							(ii)creating more
			 reliable local food systems;
							(iii)diversifying
			 food production;
							(iv)increasing
			 consumer access to fresh, local healthful foods produced by local farms,
			 ranches, and market gardens in urban, suburban, or rural areas;
							(v)supporting
			 nutrition education that incorporates participation of school children in farm-
			 and garden-based agricultural education activities; and
							(vi)preserving
			 farmland.
							(2)EligibilityTo
			 be eligible to receive a loan under the program established under paragraph
			 (1), an eligible lending entity shall submit to the Secretary an application at
			 such time, in such form, and containing such information as the Secretary may
			 require.
					(3)Selection
			 criteria
						(A)ApprovalNot
			 later than 1 year after the date of enactment of this section and in accordance
			 with this paragraph, the Secretary shall, on a competitive basis, begin
			 assessing and approving such applications received under paragraph (2) as the
			 Secretary considers appropriate.
						(B)CriteriaIn
			 considering a loan application received under paragraph (2), the Secretary
			 shall—
							(i)evaluate the
			 extent to which the application demonstrates the ability of the eligible
			 lending entity—
								(I)to manage, market,
			 and administer a revolving loan fund;
								(II)to assist local
			 eligible producers to successfully meet local service area
			 opportunities;
								(III)to work with
			 partners to provide technical support to eligible local farm business projects
			 and market garden projects;
								(IV)to recruit,
			 educate, and assist local producers to advance local farming and ranching
			 opportunities that meet local service area needs; and
								(V)subject to
			 paragraph (5), to provide matching funds in the form of cash or in-kind
			 services to properly implement and manage the revolving loan fund;
								(ii)assess—
								(I)the number and
			 type of local farm business projects and market garden projects to be affected
			 by local farm business project loan funding;
								(II)the number of new
			 jobs and eligible local farm business projects and market garden projects to be
			 created by the revolving loan fund;
								(III)the ability of
			 an eligible local farm business project or market garden project—
									(aa)to
			 preserve farmland through economically and environmentally sustainable
			 agriculture practices (as determined by the Secretary); and
									(bb)to
			 serve schools and institutions with a high proportion of students who are
			 eligible for free or reduced price lunches under the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.);
									(IV)the degree to
			 which an eligible local farm business project or market garden project—
									(aa)incorporates
			 experiential nutrition education;
									(bb)demonstrates the
			 potential positive economic impact for the local economy;
									(cc)demonstrates
			 environmentally sustainable agriculture practices; and
									(dd)demonstrates a
			 collaboration between schools or educational institutions, nongovernmental
			 organizations, producer groups, and other community and business partners;
			 and
									(V)the market
			 opportunity for eligible local farm business projects or market garden projects
			 to sell products in the local community; and
								(iii)consider any
			 other factors that the Secretary determines to be appropriate.
							(C)Regional
			 balanceTo the maximum extent practicable, in awarding loans
			 under this section, the Secretary shall ensure that loan recipients—
							(i)are
			 geographically diverse;
							(ii)serve clients
			 targeted by the loan program, including socially disadvantaged farmers or
			 ranchers;
							(iii)serve clients
			 located in areas with a variety of population densities, including rural,
			 suburban, urban, and tribal areas; and
							(iv)identify and
			 serve food deserts within the local service area.
							(D)Priority
							(i)In
			 generalIn considering loan applications received under paragraph
			 (2), the Secretary shall give priority to applications that demonstrate the
			 ability and willingness of the eligible lending entity—
								(I)to serve clients
			 targeted by the program, including, as appropriate, socially disadvantaged
			 farmers or ranchers;
								(II)to assist with
			 the financial management aspects of specialty crop farming and other types of
			 local agricultural projects; and
								(III)to address the
			 nutritional needs of an underserved area, as determined in accordance with
			 clause (ii).
								(ii)Underserved
			 areasIn determining whether an area is an underserved area, the
			 Secretary shall consider—
								(I)population
			 density;
								(II)below-average
			 supermarket density or sales;
								(III)the rate of
			 ownership of motor vehicles; and
								(IV)geographical or
			 physical barriers, such as highways, mountains, major parks, or bodies of
			 water.
								(4)Loan terms for
			 eligible lending entities
						(A)In
			 generalFor each fiscal year for which the Secretary makes a loan
			 to an eligible lending entity under this subsection, the loan shall—
							(i)be
			 in an amount that is not less than $200,000 and not more than $1,000,000;
			 and
							(ii)be
			 used by the eligible lending entity to establish a revolving loan fund to
			 provide loans for local farm business projects or market garden
			 projects.
							(B)TermThe
			 term of a loan under this subsection shall not exceed 20 years from the date on
			 which the loan is finalized.
						(C)Loan financing
			 termsIn making loans to eligible lending entities under this
			 subsection, the Secretary shall—
							(i)set
			 the rate of interest at not more than 2 percent per year; and
							(ii)ensure that no
			 payments are due on the loan during the first 2 years of the loan.
							(5)Matching
			 fundsThe Secretary may not require an eligible lending entity
			 that receives a loan under this subsection to provide, from non-Federal
			 sources, in cash or in-kind, the cost of carrying out activities under the
			 loan.
					(6)Administrative
			 expenses
						(A)In
			 generalEach eligible lending entity that receives a loan under
			 this subsection shall be eligible additionally to receive a one-time grant for
			 purposes described in subparagraph (B) in an amount that is not more than the
			 lesser of—
							(i)10
			 percent of the total amount of the loan received by the eligible lending
			 entity; or
							(ii)$50,000.
							(B)Use of grant
			 fundsGrant funds received under subparagraph (A) may be used by
			 the eligible lending entity only to pay management and technical support costs
			 associated with the loan.
						(C)Interest
			 rateIf an eligible lending entity receives a grant under
			 subparagraph (A), the eligible lending entity may not set the interest rate of
			 loans made by the eligible lending entity to local farm business projects or
			 market garden projects at more than 3 percent per year.
						(7)Progress
			 reports
						(A)In
			 generalNot later than 90 days after the last day of each fiscal
			 year, each eligible lending entity that has a loan under this subsection shall
			 submit to the Secretary a report that includes—
							(i)an
			 evaluation of the progress of the revolving loan fund carried out by the
			 eligible lending entity;
							(ii)a
			 description of the revolving loan fund, including information on all loans made
			 to local farm business projects or market garden projects;
							(iii)a
			 status update for the local farm business projects and market garden projects
			 funded by the revolving loan fund that describes—
								(I)the amount of food
			 produced;
								(II)the amount of
			 revenue generated; and
								(III)the number of
			 new and retained jobs; and
								(iv)such other
			 information as the Secretary may require.
							(B)Reports by the
			 SecretaryNot later than 3 years after the date of enactment of
			 this section, the Secretary shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report that describes the results and findings of the
			 loan program carried out under this subsection.
						(8)Annual
			 reviewThe Secretary shall conduct an annual review of the
			 financial records of each eligible lending entity that receives funding under
			 this subsection—
						(A)to assess the
			 financial soundness of the eligible lending entity; and
						(B)to determine the
			 effective use of loan and grant funds made available to the eligible lending
			 entity under this subsection.
						(c)Revolving loan
			 fund
					(1)Establishment
			 and purposeEach eligible lending entity that receives a loan
			 under subsection (b) shall use the funds to establish a revolving loan fund to
			 provide loans to eligible producers in the local service area.
					(2)Eligible
			 activitiesLoans made by an eligible lending entity under this
			 subsection shall be used by the eligible producer to carry out eligible
			 activities in the local service area, including—
						(A)to carry out
			 production projects for value-added food products;
						(B)to provide working
			 capital for general operational costs of the local farm business project or
			 market garden project;
						(C)to purchase
			 project-related equipment;
						(D)to purchase seeds,
			 plants, and fruit or nut trees;
						(E)to purchase
			 livestock, poultry, and breeding stock;
						(F)to construct and
			 maintain irrigation systems;
						(G)to construct
			 buildings (including barns, sheds, greenhouses, and dry and cold storage sheds)
			 necessary to support production;
						(H)to lease, lease to
			 purchase, or directly purchase farmland or make a down payment on an accepted
			 purchase offer for farmland; or
						(I)to carry out any
			 other activity that the Secretary determines to be in accordance with this
			 section.
						(3)Loan
			 conditions
						(A)In
			 generalTo be eligible to receive a loan under this section from
			 an eligible lending entity, an eligible producer shall—
							(i)supply a minimum
			 level of support of the cost of the local farm business project, market garden
			 project, or institution costs, as determined by the Secretary; and
							(ii)submit to the
			 eligible lending entity—
								(I)documentation of,
			 as appropriate—
									(aa)a
			 long-term land lease contract granting the right to perform local production
			 agriculture;
									(bb)a
			 building lease; or
									(cc)a
			 deed of property ownership; and
									(II)a conservation
			 plan and a sound business plan that is likely to result in a profitable
			 business with sustainable employment for the eligible producer and any
			 employees.
								(B)Secretarial
			 approval; guarantee
							(i)ApprovalBefore
			 an eligible lending entity may make a loan or package of loans to an eligible
			 producer under this section, the Secretary shall approve the loan or package of
			 loans in accordance with the requirements of this section.
							(ii)Loan
			 guaranteeThe Secretary shall guarantee not more than 85 percent
			 of the principal and interest on each loan approved under clause (i).
							(4)PriorityIn
			 making loans under this subsection, the eligible lending entity shall give
			 priority to eligible producers that are operated by, or that support—
						(A)qualified
			 beginning farmers or ranchers (as defined in section 343(a) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1991(a))) and socially disadvantaged
			 farmers or ranchers;
						(B)existing eligible
			 producers, whether owners or tenants, who use loan funds to convert to
			 agricultural production systems approved by the Secretary;
						(C)eligible producers
			 who use loan funds to build conservation structures or carry out conservation
			 practices;
						(D)eligible producers
			 who will supply fresh and locally produced food to underserved communities;
			 and
						(E)existing eligible
			 producers of agriculture commodities who want to diversify farm, ranch, or
			 market garden production and income.
						(5)Loan terms for
			 eligible producers
						(A)In
			 generalA loan made by an eligible lending entity to an eligible
			 producer under this subsection shall be in an amount that is—
							(i)in
			 the case of a local farm business project, not less than $5,000 and not more
			 than $100,000; and
							(ii)in
			 the case of a market garden project, not less than $3,000 and not more than
			 $50,000.
							(B)TermThe
			 term of a loan under this subsection shall not exceed—
							(i)in
			 the case of a loan in an amount that is not more than $35,000, 12 years from
			 the date on which the loan is finalized; and
							(ii)in
			 the case of all other loans, 20 years from the date on which the loan is
			 finalized.
							(C)Loan financing
			 termsIn making loans under this subsection, an eligible lending
			 entity shall—
							(i)set
			 the rate of interest at not more than 3 percent per year;
							(ii)ensure that no
			 payments are due on the loan during the first 9 months of the loan; and
							(iii)ensure that only
			 interest is due on the loan during the period beginning on the last day of the
			 period described in clause (ii) and ending 24 months after the issuance of the
			 loan.
							(D)Loan
			 forgivenessIf an eligible producer has received a loan under
			 this section to carry out a local farm business project or market garden
			 project, and after 3 years the Secretary determines that the project is
			 successful, the Secretary may offer to forgive—
							(i)up
			 to 10 percent of the outstanding amount of the loan; and
							(ii)in
			 the case of an eligible producer supporting sustainable agriculture practices,
			 up to 20 percent of the outstanding amount of the loan.
							(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for each of fiscal years 2014 through 2022—
					(1)$20,000,000 to
			 provide loans and grants under subsection (b); and
					(2)$100,000 for the
			 administrative costs of carrying out this section.
					IVEradicating
			 Hunger
			401.Weekends and
			 holidays without hungerSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the
			 following:
				
					(l)Weekends and
				holidays without hunger
						(1)DefinitionsIn
				this subsection:
							(A)At-risk school
				childThe term at-risk school child has the meaning
				given the term in section 17(r)(1).
							(B)Eligible
				institution
								(i)In
				generalThe term eligible institution means a public
				or private nonprofit institution that is determined by the Secretary to be able
				to meet safe food storage, handling, and delivery standards established by the
				Secretary.
								(ii)InclusionsThe
				term eligible institution includes—
									(I)an elementary or
				secondary school or school food service authority;
									(II)a food bank or
				food pantry;
									(III)a homeless
				shelter; and
									(IV)such other type
				of emergency feeding agency as is approved by the Secretary.
									(2)EstablishmentSubject to the availability of
				appropriations provided in advance in an appropriations Act specifically for
				the purpose of carrying out this subsection, the Secretary shall establish a
				program under which the Secretary shall provide commodities, on a competitive
				basis, to eligible institutions to provide nutritious food to at-risk children
				on weekends and during extended school holidays during the school year.
						(3)Eligibility
							(A)In
				generalTo be eligible to receive commodities under this
				subsection, an eligible institution shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may determine.
							(B)PlanAn
				application under subparagraph (A) shall include the plan of the eligible
				institution for the distribution of nutritious foods to at-risk school
				children, including—
								(i)methods of food
				service delivery to at-risk school children;
								(ii)assurances that
				children receiving foods under the project will not be publicly separated or
				overtly identified;
								(iii)lists of the
				types of food to be provided under the project and provisions to ensure food
				quality and safety;
								(iv)information on
				the number of at-risk school children to be served and the per-child cost of
				providing the children with food; and
								(v)such other
				information as the Secretary determines to be necessary to assist the Secretary
				in evaluating projects that receive commodities under this subsection.
								(4)PriorityIn
				selecting applications under this subsection, the Secretary shall give priority
				to eligible institutions that—
							(A)have on-going
				programs and experience serving populations with significant proportions of
				at-risk school children;
							(B)have a good record
				of experience in food delivery and food safety systems;
							(C)maintain high
				quality control, accountability, and recordkeeping standards;
							(D)provide children
				with readily consumable food of high nutrient content and quality;
							(E)demonstrate cost
				efficiencies and the potential for obtaining supplemental funding from
				non-Federal sources to carry out projects; and
							(F)demonstrate the
				ability to continue projects for the full approved term of the pilot project
				period.
							(5)Guidelines
							(A)In
				generalThe Secretary shall issue guidelines containing the
				criteria for projects to receive commodities under this section.
							(B)InclusionsThe
				guidelines shall, to the maximum extent practicable within the funds available
				and applications submitted, take into account—
								(i)geographical
				variations in project locations to include qualifying projects in rural, urban,
				and suburban areas with high proportions of families with at-risk school
				children;
								(ii)different types
				of projects that offer nutritious foods on weekends and during school holidays
				to at-risk school children; and
								(iii)institutional
				capacity to collect, maintain, and provide statistically valid information
				necessary for the Secretary—
									(I)to analyze and
				evaluate the results of the pilot project; and
									(II)to make
				recommendations to Congress.
									(6)Evaluation
							(A)Interim
				evaluationNot later than
				November 30, 2016, the Secretary shall complete an interim evaluation of the
				pilot program carried out under this subsection.
							(B)Final
				reportNot later than
				December 31, 2017, the Secretary shall submit to Congress a final report that
				contains—
								(i)an evaluation of the pilot program carried
				out under this subsection; and
								(ii)any
				recommendations of the Secretary for legislative action.
								(7)Funding
							(A)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section such sums as are
				necessary, to remain available until expended.
							(B)Availability of
				fundsNot more than 3 percent of the funds made available under
				subparagraph (A) may be used by the Secretary for expenses associated with
				review of the operations and evaluation of the projects carried out under this
				subsection.
							.
			402.Expansion and
			 modernization of the commodity supplemental food programSection 5 of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1)
			 by striking 2008 through 2012 and inserting 2014 through
			 2018, and
					(B)in paragraph
			 (2)(B) by striking 2004 through 2012 and inserting 2014
			 through 2018, and
					(2)in subsection (g) by striking paragraph (2)
			 and inserting the following:
					
						(2)women, infants and children participating
				in the program as of the effective date of this paragraph.
						The
				Secretary may not require the enrollment in the program of women, infants, and
				children who are not participating in the program before the effective date of
				this
				sentence..
				403.Expansion and
			 modernization of the emergency food assistance program
				(a)Amendments to
			 the Food and Nutrition Act of 2008Section 27(a)(2) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2036(a)(2)) is amended—
					(1)by striking
			 subparagraphs (A) and (B) and inserting the following:
						
							(A)for fiscal years 2014 through 2018,
				$350,000,000; plus $100,000,000 for each percentage point that unemployment
				exceeds the rate as of June 2008 (prorated such that each change of 0.1 percent
				shall result in a change in funding of $10,000,000). The unemployment rate from
				June of the immediately preceding fiscal year shall be used to compute change
				from June 2008. In any fiscal year, the amount calculated in this subparagraph
				shall not be less than
				$350,000,000.
							,
					(2)in subparagraph
			 (C)—
						(A)by striking
			 (C) and inserting (B),
						(B)by striking
			 2010 through 2012 and inserting 2014 through
			 2018,
						(C)by striking
			 subparagraph (B) and inserting  subparagraph (A),
			 and
						(D)by striking the
			 period at the end and inserting ; and, and
						(3)by adding at the
			 end the following:
						
							(C)of the total funds made available under
				subparagraphs (A) and (B), not less than $100,000,000 shall be to support State
				and local storage and distribution costs. In addition, each year States may
				transfer up to 5 percent of total funds provided for commodity purchases into
				accounts used to fund storage and distribution costs at their
				discretion
							.
					(b)Amendments to
			 the emergency food assistance act of 1983The Emergency Food Assistance Act of 1983
			 (7 U.S.C. 7501 et seq.) is amended—
					(1)in section 202 by
			 adding at the end the following:
						
							(h)In addition to other considerations,
				including but not limited to the need to intervene in depressed domestic
				agricultural markets, the Secretary shall consider the needs of States and
				demands on emergency food providers in making commodity purchase
				decisions.
							,
				and
					(2)in section 204 by
			 striking 2008 and inserting 2014.
					(c)Authority To use
			 section 32 funds To respond to situations of high rates of food insecurity or
			 unemploymentThe second sentence of section 32 of the Act of
			 August 24, 1935 (7 U.S.C. 612c) is amended in paragraph (2) by inserting after
			 low-income groups the following: or in situations of high
			 rates of food insecurity or unemployment,.
				404.Food bank
			 equipment and technology program
				(a)Authority for
			 programThe Secretary of
			 Agriculture shall develop and carry out a food bank equipment and technology
			 program to make grants to eligible entities to be used within a 1-year period
			 for the purchase of operating equipment and technology that increases the
			 efficiency of a food bank. Eligible entities include nonprofit entities that
			 operate food banks in urban areas.
				(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 the fiscal years in the 3-year period beginning on the October 1 of the 1st
			 fiscal year that begins after the date of the enactment of this Act.
				VGo
			 Green
			501.Green and
			 Sustainable Schools, Museums, and Libraries Grant Program
				(a)Grant
			 programThe Secretary of
			 Agriculture, in consultation with the Secretary of Energy, shall establish a
			 program to provide competitive grants to schools, museums, and libraries to
			 increase energy efficiency.
				(b)CriteriaIn
			 awarding grants under subsection (a), the Secretary of Agriculture shall target
			 schools, museums, and libraries that are the most inefficient in the usage of
			 energy and whose insulation, lighting, and equipment would benefit most by
			 being upgraded to insulation, lighting, and equipment that is more energy
			 efficient.
				(c)Use of
			 fundsA school, museum, or library receiving a grant under
			 subsection (a) shall use the funds received under such grant—
					(1)to increase energy
			 efficiency through new construction, rehabilitation, expansion, and upgrades;
			 and
					(2)for organized
			 programs, events, and initiatives to educate employees of schools, museums, or
			 libraries on how to become more energy efficient.
					(d)DefinitionsIn
			 this section:
					(1)MuseumThe
			 term museum means a museum accredited by the American
			 Association of Museums.
					(2)SchoolThe
			 term school means an elementary school or a secondary school, as
			 those terms are defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
					
